Citation Nr: 0428622	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  95-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to March 
1973.  He died in November 1994.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied the claim for service 
connection for cause of the veteran's death.

In March 1997, the Board denied the claim for service 
connection for cause of the veteran's death.  The appellant 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In February 1998, the appellant 
and the Secretary of VA filed a joint motion for remand, 
asserting the Board had failed to articulate adequate reasons 
and bases in denying the claim for service connection for 
cause of the veteran's death.  The Court granted the joint 
motion that same month.

In June 1998, the Board denied the claim for service 
connection for cause of the veteran's death.  The appellant 
appealed the decision to the Court.  In December 1999, the 
Court issued an opinion, wherein it affirmed the Board's June 
1998 decision.  Judgment was entered in January 2000.  The 
appellant then appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In November 2000, the Federal Circuit remanded the 
appellant's claim to the Court for further proceedings 
consistent with the then recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In October 2001, the Court recalled the 
January 2000 judgment and withdrew the December 1999 opinion 
and vacated the June 1998 decision and remanded the claim to 
the Board for readjudication with application of the new law.  
In October 2003, the Board remanded the case to the RO for 
further action consistent with the Court's order.  The 
requested action has since been completed, and the case is 
now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  During his lifetime, the veteran established service 
connection for rheumatoid arthritis, rated as noncompensably 
disabling, and status post tonsillectomy, also rated as 
noncompensably disabling.  

3.  The veteran died on November [redacted], 1994, due to cardiac 
arrhythmia due to (or as a consequence of ) arteriosclerotic 
heart disease due to (or as a consequence of ) bone marrow 
cancer.  

4.  Heart disease and bone marrow cancer were not present 
during service or manifested within one year after service.

5.  The veteran was not diagnosed as having any of the 
disorders which may be presumed to have been due to herbicide 
exposure, and there is no competent medical evidence that the 
veteran's death was related to herbicide exposure.

6.  The service-connected rheumatoid arthritis, rated as 
noncompensably disabling, and status post tonsillectomy, also 
rated as noncompensably disabling, did not play any role in 
the veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
asserts he was exposed to Agent Orange in Vietnam and this 
may have caused his cancer.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications, such as a letter from the 
RO dated in April 2004, provided the appellant with a 
specific explanation of the type of evidence necessary to 
substantiate her claim, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also notes that the RO also supplied the appellant with the 
applicable regulations in the SOC and SSOC.  The basic 
elements for establishing service connection for the cause of 
death have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The SOC also contained an explanation of the reasons and 
bases for the decision denying the claim for service 
connection for the cause of death.  The SSOC included the 
VCAA implementing regulation 38 C.F.R. § 3.159 (Department of 
Veterans Affairs assistance in developing claims).  Based on 
the foregoing, the Board finds that the VA has fully 
satisfied the duty to inform the appellant.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the appellant before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the appellant of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with the pre-decision 
timing requirement of section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letter and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error to the appellant.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The evidence includes the veteran's service medical records, 
his post service treatment records, and a copy of his death 
certificate.  The appellant has declined a hearing.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 ; 
38 C.F.R. § 3.312.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder such as cardiovascular disease or a malignant tumor 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

During his lifetime, the veteran established service 
connection for rheumatoid arthritis, rated as noncompensably 
disabling, and status post tonsillectomy, also rated as 
noncompensably disabling.  The final death certificate 
reflects that the veteran died on November [redacted], 1994, due to 
cardiac arrhythmia due to (or as a consequence of ) 
arteriosclerotic heart disease due to (or as a consequence of 
) bone marrow cancer.  A previous version of the death 
certificate had indicated that the primary site of the cancer 
was unknown.  

Additional information regarding the causes of the veteran's 
death are contained in private medical records from the 
months immediately preceding his death.  A consultation 
report from the Winter Park Memorial Hospital dated in 
October 1994 notes that a computed tomography of the 
veteran's chest had revealed a high likelihood of metastatic 
involvement with nodules noted in both lung fields.   A bone 
scan also showed multiple abnormalities compatible with 
metastatic disease in the ribs, skull, posterior thoracic 
spine, pelvis and femur.  The veteran's treatment records, 
such as a pathology report of October 1994, indicate that the 
bone marrow biopsy reflected metastatic adenocarcinoma 
suggestive of colon primary.  Another record indicates that 
the morphology was highly suggestive of colon primary, but 
other sites of origin could not be ruled out on the basis of 
the material.  A pathology report dated in October 1994 
indicates that a biopsy, washings and brushings of the left 
lower lobe of the veteran's lungs were all negative for 
malignancy.  A private hospital discharge summary dated in 
October 1994 indicates that the pertinent discharge diagnosis 
was metastatic adenocarcinoma of unknown primary site with 
widespread metastases including bone marrow.  

The Board notes that the veteran's service medical records do 
not contain any significant references to heart disease or 
cancer.  A service medical treatment record dated in March 
1954 indicates that the veteran had a past history of 
polyarthritis at age 13 and a recent history of arthritic 
fever and exertional dyspnea.  Physical examination revealed 
no positive joint, cardiac or pulmonary findings.  An X-ray 
was ordered.  A chest X-ray report dated in March 1954 
indicates that the veteran's heart measurements were 8 
percent larger than the predicted.  An EKG performed in March 
1954 was nondiagnostic.  However, an EKG performed in June 
1954 was interpreted as being normal.  The report of a 
fluoroscopy of the chest performed in June 1954 reflects that 
the cardiac beat was of a normal rate, rhythm and amplitude 
on all borders.  There was no evidence of selective 
enlargement of any of the chambers.  A service hospital 
record indicates that the diagnosis was medical observation 
for rheumatic heart disease, no disease found.  The report of 
an X-ray taken in October 1959 reflects that the heart and 
lungs were found to be normal.  

The report of a medical examination conducted in February 
1973 for the purpose of his separation from service shows 
that no significant abnormalities were found.  Clinical 
evaluation of the heart was normal.  The report of a medical 
history given by the veteran at that time of retirement shows 
that he denied having a tumor, growth, cyst or cancer.  He 
also denied having heart trouble.  Thus, the veteran's 
service medical records do not contain any indication that he 
incurred or aggravated heart disease or bone marrow cancer in 
service.  On the contrary, they contain specific information 
which leads to the conclusion that such disorders were not 
present during service.  

There is also no evidence that the disorders listed on the 
death certificate were manifested within one year after 
separation from service.  A VA examination report dated in 
January 1974 shows that cardiovascular system examination was 
normal.  A VA examination report dated in September 1977 
shows that the veteran reported a history of having rheumatic 
fever at age 13 and again at age 18 and then again in 
service.  He said that he was told at the time that he had a 
heart murmur, but he had not been troubled by any cardiac 
problems.  Following examination, the impression was that the 
veteran had a functional heart murmur which was not related 
to rheumatic fever.  

The earliest post-service medical records pertaining to the 
disorders shown on the death certificate are dated many years 
after separation from service.  None of the post-service 
records contain any medical opinion that the disorders which 
resulted in his death were related to service.  As was noted 
above, the death certificate reflects that the veteran died 
due to heart disease and bone marrow cancer.  The death 
certificate does not contain any indication that the death 
was related to service.

Although the appellant has given her own opinion that the 
disabilities which resulted in the veteran's death were 
related to service, the Court has held that lay persons, such 
as the appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

With respect to the claim that the veteran's death was due to 
exposure to Agent Orange in service, the Board notes that the 
veteran's service personnel records show that he had service 
in Vietnam, so exposure to Agent Orange and other herbicide 
agents may be presumed.  For purposes of establishing service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service-
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes, chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Since the heart disease and bone marrow cancer listed on the 
veteran's death certificate are not among the listed 
diseases, the veteran's death may not be presumed to have 
been due to Agent Orange exposure.  Although the cancer 
apparently metastasized to the chest and possibly the lungs, 
it is the place in which the cancer originated (i.e., the 
primary site of the cancer) which is controlling for the 
purpose of determining whether the presumption applies.  The 
medical records reflect that the primary place of origin was 
undetermined, but the pathology reports suggested that the 
most likely area of origin was the colon.  The presumption 
does not apply to colon cancer.  

The record otherwise does not include any medical opinion 
relating the veteran's death to Agent Orange exposure.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) 
(holding that service connection for an unlisted condition 
can be pursued under the general VA compensation entitlement 
system).  On the contrary, a VA medical opinion dated in 
November 2002 contains an opinion which weighs against the 
claim.  The opinion shows that the VA cardiologist reviewed 
the veteran's history and the report contains the following 
comments:

The answer to question #1 is "No".  There is no 
evidence linking herbicide exposure to ASHD.  The 
patient had many conventional risk factors for ASHD 
including age, gender, hypertension, elevated serum 
cholesterol and a 60 to 90 pack year history of 
cigarette smoking.

The answer to question #2 is "No".  There is no 
medical evidence to suggest a relationship between 
ASHD and rheumatoid arthritis or prior 
tonsillectomy.  

In summary, the preponderance of the evidence shows that 
heart disease and bone marrow cancer were not present during 
service or manifested within one year after service.  There 
is no basis for concluding that they developed as a result of 
any incident in service, to include exposure to herbicides.  
Accordingly, the Board concludes that a service-connected 
disability did not cause or contribute substantially or 
materially to cause the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



